                      Case 10-15689                 Doc 32           Filed 03/01/19 Entered 03/01/19 14:38:49                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   TIMOTHY JORDAN                                                                  §           Case No. 10-15689
                   LINDA JORDAN                                                                    §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/09/2010 . The undersigned trustee was appointed on .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               82,044.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        35,869.17
                                                     Bank service fees                                                                 567.37
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                  17,892.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               27,715.46

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 10-15689                  Doc 32          Filed 03/01/19 Entered 03/01/19 14:38:49                                      Desc Main
                                                         Document     Page 2 of 10




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 09/25/2017 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 4,881.84 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 4,881.84 , for a total compensation of $ 4,881.84 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/01/2019                                     By:/s/GREGG SZILAGYI, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 10-15689            Doc 32      Filed 03/01/19 Entered 03/01/19 14:38:49                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              10-15689                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      GREGG SZILAGYI, TRUSTEE
Case Name:            TIMOTHY JORDAN                                                                                             Date Filed (f) or Converted (c):   04/09/2010 (f)
                      LINDA JORDAN                                                                                               341(a) Meeting Date:               05/28/2010
For Period Ending:    03/01/2019                                                                                                 Claims Bar Date:                   09/25/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. REAL ESTATE - 510 NORMAL AVE CHICAGO HEIGHTS IL                                     122,000.00                 104,925.00                                                       0.00                        FA
  2. AUTOMOBILE OR OTHER VEHICLE - '97 CAD                                                 2,000.00                       0.00                                                       0.00                        FA
  3. HOUSEHOLD GOODS                                                                       1,200.00                       0.00                                                       0.00                        FA
  4. JEWELRY - RING                                                                          500.00                       0.00                                                       0.00                        FA
  5. CASH                                                                                     50.00                       0.00                                                       0.00                        FA
  6. AUTOMOBILE OR OTHER VEHICLE - '04 DODGE STRATUS                                       4,000.00                   4,000.00                                                       0.00                        FA
  7. BANK ACCOUNT - BANK OF AMERICA                                                          460.00                       0.00                                                       0.00                        FA
  8. BANK ACCOUNT - CHASE                                                                      7.00                       0.00                                                       0.00                        FA
  9. OTHER CONTINGENT AND NON-CONTINGENT CLAIMS -                                         45,000.00                  27,108.00                                                82,044.00                          FA
     TRANS-VAG MESH (u)
 10. PENSION PLAN                                                                         25,000.00                       0.00                                                       0.00                        FA
 11. PENSION PLAN 401K                                                                     1,500.00                       0.00                                                       0.00                        FA
 12. AUTOMOBILE OR OTHER VEHICLE - '92 HONDA                                                 800.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $202,517.00              $136,033.00                                                 $82,044.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  CLAIM PROCESSED AND FUNDS RECEIVED. TRUSTEE READY TO COMPLETE TFR AND SUBMIT TO UST.




  RE PROP #              9   --   SPECIAL COUNSEL EMPLOYED AND SETTLEMENT NEGOTIATIONS UNDERWAY.


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 10-15689
Initial Projected Date of Final Report (TFR): 12/29/2017
                                                           Doc  32 Filed 03/01/19 Entered 03/01/19 14:38:49
                                                            Current Projected Date of Final Report (TFR): 12/29/2017
                                                                                                                       Desc Main
                                                                          Document             Page 4 of 10
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 10-15689                 Doc 32 Filed 03/01/19
                                                                                           FORM 2Entered 03/01/19 14:38:49                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 10-15689                                                                                                Trustee Name: GREGG SZILAGYI, TRUSTEE                                   Exhibit B
      Case Name: TIMOTHY JORDAN                                                                                               Bank Name: Associated Bank
                   LINDA JORDAN                                                                                    Account Number/CD#: XXXXXX3128
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX4755                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/01/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   11/07/17                        CLH ETHICON                               SETTLEMENT PROCEEDS                                                            $77,941.80                               $77,941.80
                                                                             ON CLAIM
                                                                             Gross Receipts                            $82,044.00

                                   4% MDL FEE FROM ATTYS FEES                                                          ($3,281.76)    2990-000

                                   1% MDL FEE FROM CLIENT                                                               ($820.44)     2990-000
                                   RECOVERY

                        9                                                    OTHER CONTINGENT AND                      $82,044.00     1142-000
                                                                             NON-CONTINGENT CLAIMS -
                                                                             TRANS-VAG MESH
   12/07/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $89.69          $77,852.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/19/17            101         CLARK LOVE HUTSON GP                      ATTORNEY FEES AND                                        3210-000                                  $31,766.97           $46,085.14
                                   440 LOUISIANA STREET                      COSTS PER COURT ORDER
                                   HOUSTON, TX 77002                         29535.84 (ATTORNEYS FEES)
                                                                             273.21 (COMMON
                                                                             EXPENSES) 800.20 (CASE
                                                                             EXPENSES) 500.00 (BK
                                                                             COORDINATION FEE) 608.11
                                                                             (CASE EXPENSES GUERRA)
                                                                             49.61 (CASE EXPENSES
                                                                             MURPHY)
   12/19/17            102         LINDA JORDAN                              EXEMPT PORTION OF                                        8100-002                                  $17,892.00           $28,193.14
                                                                             SETTLEMENT
   01/08/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                      $110.59          $28,082.55
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $43.30          $28,039.25
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $37.65          $28,001.60
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $77,941.80          $49,940.20
                                                                                                                                                                                                   Page:           2
                                         Case 10-15689                 Doc 32 Filed 03/01/19
                                                                                           FORM 2Entered 03/01/19 14:38:49                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 10-15689                                                                                               Trustee Name: GREGG SZILAGYI, TRUSTEE                                    Exhibit B
      Case Name: TIMOTHY JORDAN                                                                                              Bank Name: Associated Bank
                   LINDA JORDAN                                                                                     Account Number/CD#: XXXXXX3128
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4755                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/01/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $41.63          $27,959.97
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $40.23          $27,919.74
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $41.51          $27,878.23
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $40.11          $27,838.12
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $41.39          $27,796.73
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $41.33          $27,755.40
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $39.94          $27,715.46
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $77,941.80           $50,226.34
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $77,941.80           $50,226.34
                                                                                                                    Less: Payments to Debtors                    $0.00          $17,892.00
                                                                                                              Net                                          $77,941.80           $32,334.34




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                              $0.00              $286.14
                                                                                                                                                           Page:     3
                                 Case 10-15689    Doc 32          Filed 03/01/19 Entered 03/01/19 14:38:49         Desc Main
                                                                   Document     Page 7 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX3128 - Checking                                        $77,941.80               $32,334.34           $27,715.46
                                                                                                         $77,941.80               $32,334.34           $27,715.46

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                 $4,102.20
                                            Total Net Deposits:                       $77,941.80
                                            Total Gross Receipts:                     $82,044.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 10-15689              Doc 32        Filed 03/01/19 Entered 03/01/19 14:38:49          Desc Main
                                                           Document     Page 8 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 1:10-15689-JPC                                                                                                   Date: March 1, 2019
Debtor Name: TIMOTHY JORDAN
Claims Bar Date: 9/25/2017


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled            Claimed              Allowed
           GREGG SZILAGYI                     Administrative                                      $0.00           $4,881.84            $4,881.84
100        209 South LaSalle Street           Payment Status:
2100       Suite 950                          Valid To Pay
           Chicago, Illinois 60604


           CLARK LOVE HUTSON GP               Administrative                                      $0.00          $31,766.97           $31,766.97
100        440 LOUISIANA STREET               Payment Status:
3210       HOUSTON, TX 77002                  Valid To Pay




1          National Auto Finance Company      Secured            Date Filed: 05/10/2010           $0.00           $2,039.49            $2,039.49
400        Po Box 130424                      Payment Status:
4210       Roseville Mn 55113                 Invalid




           Case Totals                                                                            $0.00          $38,688.30           $38,688.30
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                     Printed: March 1, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 10-15689              Doc 32    Filed 03/01/19 Entered 03/01/19 14:38:49              Desc Main
                                              Document     Page 9 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 10-15689
     Case Name: TIMOTHY JORDAN
                 LINDA JORDAN
     Trustee Name: GREGG SZILAGYI, TRUSTEE
                         Balance on hand                                              $               27,715.46

               Claims of secured creditors will be paid as follows:

                NATIONAL AUTO FINANCE COMPANY                                                                $0.00


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
       Trustee Fees: GREGG SZILAGYI                   $         4,881.84 $                0.00 $         4,881.84
       Attorney for Trustee Fees: CLARK LOVE
       HUTSON GP                                      $        31,766.97 $        31,766.97 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  4,881.84
                 Remaining Balance                                                    $               22,833.62


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 10-15689              Doc 32   Filed 03/01/19 Entered 03/01/19 14:38:49             Desc Main
                                             Document     Page 10 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:


                                                            NONE




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 22,833.62 .




UST Form 101-7-TFR (5/1/2011) (Page: 10)
